Citation Nr: 1523386	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  08-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Entitlement to an initial rating in excess of 20 percent for right L5-S1 radiculopathy.

2. Entitlement to an initial rating in excess of 20 percent for right L5-S1 radiculopathy on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel




INTRODUCTION

The Veteran had active service from April 1972 to September 1993 and from November 1990 to July 1991.  He also served in the Army National Guard from March 1984 through July 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted a 20 percent rating for degenerative arthritis lumbosacral spine with intermittent right-sided lumbosacral radiculopathy symptoms (formerly rated as chronic low back pain with complaints of radiating pain to legs and feet), effective from September 11 2006.  By September 2007, the RO granted service connection for L5-S1 lumbar radiculopathy and assigned a separate 20 percent rating, effective from February 9, 2007, and also maintained the 20 percent rating assigned for degenerative arthritis of the lumbosacral spine, effective from September 11, 2006. 

The issue of entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbosacral spine has been raised by the record in a VA Form 21-526EZ (Application for Disability Compensation) received in August 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an increased rating for right L5-S1 radiculopathy on an extraschedular basis is addressed in the remand portion of the decision.

FINDING OF FACT

The Veteran's service-connected right L5-S1 radiculopathy is manifested by complaints of chronic pain, tingling, and numbness; however, as objective examination has shown minimal to no reflex, sensory, or motor defects, impairment amounting to moderately severe incomplete paralysis or neuralgia of the sciatic nerve has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right L5-S1 radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.68, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim.

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the January 2007 that fully addressed the notice elements and was sent prior to the initial RO decision.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice.  See Shinseki v. Sanders, supra.  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and he underwent VA examinations in 2004, 2007, 2011, and 2014, in conjunction with this claim.  Each VA examination included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses and opinions, which were supported in the record.  These VA examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran  relative to his claim has been obtained and associated with the claims folder, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002);.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising  him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

On a VA examination in August 2004, the Veteran complained of burning back pain in his low back that runs down both his legs, and that he sometimes had a prickling sensation in his feet.  Reflexes were normal, and neurologic exam showed no focal deficit, and his gait was normal.  

On a VA examination in February 2007, the Veteran described shooting pains in the lower back and a pins and needle sensation in the bottom of the right foot.  He reported that the whole right leg would go to sleep and he used a cane to prevent falling.  It was noted that the Veteran reported he had retired from civilian service in June 1998 due to his back.  Objective examination showed that straight leg raising test on the right side was positive, lower extremity muscle strength was normal and symmetrical, and deep tendon reflexes were about 1+ in the knees and ankles, with symmetrical plantar reflexes.  The diagnoses included degenerative arthritis of the lumbosacral spine with intermittent right-sided lumbosacral radiculopathy symptoms and mild functional loss due to pain.

On a VA examination in June 2007, the diagnosis for the Veteran was right L5-S1 lumbar radiculopathy of moderate severity and also a sensory motor axonal loss neuropathy of unknown etiology of mild to moderate severity.

On a report of an EMG in June 2007, the impression was right L5-S1 lumbar radiculopathy of moderate severity, and that he had a sensorimotor axonal loss neuropathy of unknown etiology of mild to moderate severity.

On a VA examination in April 2011, the Veteran reported that his pain was mainly over the left lower back and went to the right leg, and it felt as though he had pins and needles.  He reported that when the pain was bad, it could be 9 out of 10 on the pain scale.  On objective examination, straight leg raising test was negative, and lower limb examination revealed normal bulk, tone, and power.  Sensations were noted to be intact.  It was noted that he had a history of lumbar degenerative disease and sciatica, that his lumbar degenerative disease was of moderate degree, and there was no evidence of sciatic nerve irritation found objectively.

On a VA examination in May 2014, the Veteran complained of pain in the low back that radiated down the right leg to the bottom of his foot.  He also complained of weakness, tingling, and burning in his leg, aggravated by standing for a long time, running, and walking.  He used a cane for help with ambulation.  On objective examination it was noted that he had moderate radicular pain (both constant and intermittent) due to radiculopathy in the right lower extremity, as well as moderate paresthesias and numbness in the right lower extremity.  Muscle strength testing and reflex examination were normal.  He had decreased sensation in the right lower leg/ankle and foot/toes, and it was noted that he decreased sensation in the right L5-S1 distribution.  Straight leg raising test on the right was positive.  It was noted that the  nerve root involved was the sciatic nerve (L4/L5/S1/S2/S3 nerve roots).  His radiculopathy of the right lower extremity was assessed as moderate.  

III. Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2012). 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Herein, the Veteran has been assigned a 20 percent for right L5-S1 radiculopathy under Diagnostic Code (DC) 8720.  

DCs 8520, 8620, and 8720 rate neuropathy, neuritis, and neuralgia, respectively, associated with the sciatic nerve.  These diagnostic codes employ the use of words such as mild, moderate, severe, and incomplete paralysis.  The Board notes that words "mild," "moderate," and "severe" are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

The record shows that the Veteran has been awarded a 20 percent disability rating for degenerative arthritis of the lumbosacral spine (the orthopedic manifestations of his lumbosacral spine disorder) along with a separate 20 percent rating, under Diagnostic Code (DC) 8720, effective February 14, 2008, for right L5-S1 radiculopathy. The Veteran, however, contends he should be entitled to an initial rating in excess of 20 percent for his service-connected right L5-S1 radiculopathy. 

DC 8720 provides the rating criteria for neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8720.  Pursuant to DCs 8720 (and 8520, 8620) a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; and a 60 percent evaluation requires severe incomplete paralysis with marked muscle atrophy.  The maximum 80 percent evaluation is reserved for complete paralysis.  38 C.F.R. § 4.124a, DCs 8520, 8620, 8720.  The Board notes that selection of the sciatic nerve over another nerve in the leg does not prejudice the Veteran, as higher evaluations are available for the sciatic nerve than other leg nerves. 

VA examination reports essentially show that the Veteran has consistently complained of pain radiating from his back down the right leg, to his foot, as well as numbness and tingling sensations, however, objective symptoms related to his right leg radiculopathy have included decreased sensation only, as muscle strength and reflex examinations have been mostly evaluated as normal.  Similarly, while he has attributed his need for a cane to prevent falling, the record reflects he has additional disability (knees and back) that adversely affects his lower extremities and gait.  The Veteran's disability due to right L5-S1 radiculopathy is, for the most part, wholly sensory in nature and the preponderance of the competent medical evidence does not show that such the disability caused functional impairment or involved the joints.  The regulations require that when the involvement is wholly sensory in nature, the rating is limited to the mild, or at most, moderate degree.  See 38 C.F.R. § 4.124a.  Likewise, as noted above, the VA examiners have consistently opined that the Veteran's right L5-S1 radiculopathy was at most moderate in severity. 

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  While the Veteran is competent to give evidence about what he observes or experiences concerning his right lower extremity disability, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Such competent evidence concerning the nature and extent of his service-connected right leg disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's right leg disabilities are evaluated.  The Board finds these records to be the most probative evidence with regard to whether a higher rating is warranted in this case. 

In summary, the preponderance of the evidence reflects that the Veteran's service-connected right leg radiculopathy has been no more than 20 percent disabling for the entire appeal period.  Fenderson v. West, supra.  The Veteran's symptoms related to his service-connected right leg radiculopathy are primarily sensory, and, therefore, are at most moderate.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 20 percent for the service-connected right L5-S1 radiculopathy, at any time during the pertinent period, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A rating in excess of 20 percent for right L5-S1 radiculopathy is denied.


REMAND

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir.  2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for arthritis of the lumbosacral spine, trauma to the right index finger, and tinnitus, in addition to his right radiculopathy of L5-S1. Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


